Calhoon, J.,
delivered the opinion of the court.
If the decree final below was based by the learned court on the statute of limitations, on the evidence we are not warranted in reversing it. If based on finding that the land contended for is in the state of Arkansas, and that, therefore, the Mississippi court is without jurisdiction, we approve it. In this case we find merely a contested title, the parties fighting at arms’ length, and, if Mississippi courts may in this case take jurisdiction, they may do so in any case involving controversy of the right to land in any other state when they have the parties before them.
There is no question here of the specific performance of contract, enforcement of trust, fraud, accounting, or the doing of any act which, from previous dealings, is binding on the Conscience of a party. 1 Pom. Eq. Tur. (3d Ed.) § 298; 4 Pom. Eq. Tur. (3d Ed.) §1318; 5 Pom. Eq. Tur. (3d Ed.) § 17.

Affirmed.